Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rahardjo et al. (U.S Patent Application Publication 2018/0107558; hereinafter “Rahardjo”; Reference cited as prior art in previous office action)   in view Huang et al. (U.S Patent Application Publication 2009/0193242; hereinafter “Huang”; Reference cited as prior art in previous office action) in view of Spinti et al. (U.S Patent 7,631,223; Reference cited as prior art in previous office action) further in view of Liu et al. (U.S Patent Application Publication 2013/0132700; hereinafter “Liu”;)
Regarding claim 1, Rahardjo discloses, a server system, comprising [Fig. 2]: 
          a complex programmable logic device (CPLD) comprising,  storing a first firmware and a first serial peripheral interface [0004; “information handling system 100 can include processing resources for executing machine-executable code, such as a CPU, a programmable logic array (PLA), an embedded device such as a System-on-a-Chip (SoC), or other control logic hardware”, 0018; 0025; “Complex programmable logic device (CPLD) 121 is connected to chipset 120 via connections 128. Basic input/output system (BIOS) serial peripheral interface (SPI) flash memory 127 is connected to chipset 120 via connection 196. …As an example, chipset 120 can be a platform controller hub (PCH).” 0024;” PCH 201 is connected to BIOS SPI flash memory 204 via connection 221...” 0025; “PCH 201 is connected to CPLD 203 via connections 218, 219, and 220. As examples, connection 218 can be an eSPI data bus connection, connection 219 can be an eSPI CS0 connection, and connection 220 can be a SPI boot select strapping connection.”, 0026; “The full BIOS SPI flash memory image may contain, for example, BIOS, ME, IE, and BMC firmware images.”, 0032;  Fig.2; (i.e. the firmware image of the  BIOS SPI flash memory is the first firmware and the eSPI data bus connection connecting the CPLD with the PCH is the first serial peripheral interface);    Fig.2 218,219];  and
          a serial peripheral interface read-only memory [“BMC eMMC memory 205”, Fig.2] comprising a second firmware and a second serial peripheral interface [0024; “...PCH 201 is connected to BMC 202 via connections 215, 216, and 217... an (i.e. the embedded multimedia card (eMMC) memory of the BMC interfaces with the PCH through a serial peripheral interface and the recovery image of the eMMC is locked at the factory to prevent any attack. Therefore preventing any writes to the persistent storage/ eMMC. Hence it is apparent that the BMC (eMMC) memory is a serial peripheral interface read-only memory. The recovery image is the second firmware and the eSPI connection corresponds to the second peripheral interface)].
        the CPLD sets the first firmware as a main firmware and the first firmware is used for a booting of the server system, the CPLD sets the second firmware as the main firmware and the second firmware is used for the booting of the server system. [“.. a BIOS recovery feature has required a second System Peripheral Interface (SPI) flash memory device of the same density as the main SPI flash memory device connected to the platform controller hub (PCH) or a single SPI flash memory device with a multiplexer ( i.e. based on the bit settings of the CPLD the booting is performed via the Main SPI flash memory or from the BMC SPI flash memory)];  
However Rahardjo does not expressly disclose a complex programmable logic device (CPLD) comprising flash memory, wherein the first serial peripheral interface directly and electrically connects to the second serial peripheral interface through a serial peripheral signal, wherein the CPLD detects the first firmware and the second firmware when the server system is booting, when the first firmware is detected, when the first firmware is not detected and the second firmware is detected.
In the same field of endeavor(e.g. a computer system with dual Basic Input output system (BIOS) with a logic circuit to select a second bus or second firmware upon the failure of a first bus or first firmware when the system is powered on and before activating the chipset), Huang teaches,
wherein the CPLD detects the first firmware and the second firmware when the server system is booting [0011; “Firstly, once the computer system 100 is powered on,  (i.e. upon powering the system the logic unit is able to detect the first firmware and the second firmware through their respective bus,  when they are working normally)  .]  , 
when the first firmware is detected [“Firstly, once the computer system 100 is powered on, the logic control circuit 170 generates a control signal according to the state of the first bus 130.  If the control signal shows that the first bus 130 and the first BIOS work normally, the chipset 120 may select to access the first memory 150 through the first bus 130. ...” 0034]; 

when the first firmware is not detected and the second firmware is detected[ “ they cannot solve the current problem that the BIOS back-up and exchange mechanism cannot work anymore once the single BIOS bus connected to the computer system is damaged or failed, and what's worse, the computer system even cannot perform the initial power on self-test (POST) operation”, 0007-0008; ( i.e. the firmware is detected  through the bus and  when the bus is damaged firmware cannot be detected) 0044;” If the control signal shows that the first bus 130 or the first BIOS fails, and shows that the second bus 140 and the second BIOS are in normal state, the logic circuit controls the chipset 120 to select to access the second memory 160 through the second bus 140.  If the chipset 120 selects to access the second memory 160 through the second bus 140, the computer system 100 is booted through executing the second BIOS.”, 0036-0037;( therefore when the first bus fails the first firmware is not detected) such that the chipset 120 determines to access the first memory 150 through first bus 130 or access the second memory 160 through the second bus 140 according to the control signal.  0042; “0013 ;( i.e. when the first bus is not normal the first firmware is not detected and the second firmware is detected when the second bus is normal)].
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Rahardjo with Huang. Huang’s teaching of detecting the first bus or firmware and the second bus or firmware before activating the chipset will substantially improve Rahardjo’s system to detect the failure of the main BIOS or BMC firmware when the system is powered on and before booting from the respective memory. 

However Rahardjo, Huang does not expressly disclose a complex programmable logic device (CPLD) comprising flash memory, wherein the first serial peripheral interface directly and electrically connects to the second serial peripheral interface through a serial peripheral signal.

 Spinti teaches,
the first serial peripheral interface directly and electrically connects to the second serial peripheral interface through a serial peripheral signal [“a complex programmable logic device (CPLD), or other appropriate PLD as may be desired in particular applications.   PLD 100 may be provided in this embodiment of the invention with a Serial Peripheral Interface (SPI) port 124 that is supported by a SPI controller 102 and a plurality of SPI pins 118 and 120 (labeled SISPI, CCLK, CSSPION, SPID0, CSSPI1N/DOUT, SPID1, and SPIFASTN) to facilitate interfacing PLD 100 with external SPI-compatible devices”, col 2 lines 60-67; ” SPI pins 118 may interface with devices external to PLD 100, such as for example SPI memories 130 and 140 (i.e., through standard SPI pins labeled D, C, S, and Q as shown in FIG. 1). ..”; col 3 lines 46-60; (i.e the first serial first serial peripheral interface of the PLD is directly and electrically connected to the second serial peripheral interface of the SPI memory); col 5 lines 23-47; in operation 414, SPI_SEL signal 110 corresponds to a 0 value, then the process proceeds to operation 416 where SPI controller 102 provides SPI memory 250 with a chip select signal, a read opcode, and the memory address determined in operation 412. In operation 418, SPI controller 102 attempts to read in the configuration data (i.e., alternate configuration data) stored in the particular memory block of SPI memory 250 corresponding to the address previously captured in operation 412 “;  col 8 lines 33-41; Fig.1]
( i.e. the PLD comprising  the primary  boot data/ first firmware);”.. PLD 100 may be implemented to load primary boot data 136 of Block 1 when PLD 100 is powered on. ..”,  col 4 lines 1-20) and a first serial peripheral interface [ col 3 lines 46-60]
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Rahardjo in view of Huang with Spinti. Spinti’s teaching of an SPI controller to detect erroneous configuration with the configuration data loaded from an external memory will substantially improve Rahardjo in view of Huang’s system for a stable operation of the CPLD by automatically loading a default set of golden boot data to return to a known operable state in the event of failures/ corruption of the CPLD. [col 4 lines 1-20]; 

 However  Spinti does not expressly disclose a complex programmable logic device (CPLD) comprising flash memory.

In the same field of endeavor ( e.g. a built-in flash memory of the CPLD storing the system logic and dynamically upgrading the flash memory to reduce the system down time), Liu  teaches,

It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Rahardjo in view of Huang in view of Spinti with Liu. Liu’s teaching of a built-in Flash memory in a CPLD chip will substantially enhance Rahardjo in view of Huang in view of Spinti’s system to not dispose an external flash memory to save the logic state of the CPLD when a CPLD chip is upgraded. 






a control module [“...Baseboard management controller (BMC) 123...”], a configuration module [“In block 503, the CPLD flips the PCH strapping to boot from eSPI SAFS.  From block 503, method 500 continues to block 504.  In block 504, the BMC boots the x86 host CPU.  The term x86 refers to a microprocessor architecture typically used in personal computers (PCs).  From block 504, method 500 continues to block 505.  In block 505, the host boots from eSPI.  …  In block 507, once the host is finished updating main BIOS SPI flash memory, the BMC will be notified and will set a bit in the CPLD…”, 0029; ( i.e. configuring the bit settings in the CPLD)],  a logical module [ 0029; 0033; (i.e. the CPLD flips the PCH boot strapping based on the bit settings. Therefore it is apparent that a logical module is implemented to flip the PCH boot strapping based on the bit settings)] and a serial peripheral interface control module [0005; 0024; “...comprises platform controller hub (PCH) 201...” 0025; “the CPLD flips the PCH strapping to boot from eSPI SAFS…. CPLD flips the PCH strapping to boot from BIOS main SPI flash.” 0029;]. 

 Huang  also teaches a logical module[“ the logic unit 273 is coupled to the first detection unit 271 and the second detection unit 272, for generating a control signal according to the first detecting result and the second detecting result”,0040 ].
 
Regarding claim 3, Rahardjo teaches the limitation outlined in claims 1and 2, Rahardjo  also teaches a selector electrically connecting to the serial peripheral interface control module, the first serial peripheral interface, and the logical module 

Regarding claim 4, Huang teaches wherein the CPLD uses a self-download mode to detect the first firmware [“The chipset 120 is coupled to the CPU 110.  The first bus 130 and the second bus 140 are coupled to the chipset 120.  The first memory 150 is coupled to the chipset 120 through the first bus 130, for storing a first BIOS”, 0030; “The second memory 160 is coupled to the chipset 120 through the second bus 140, for storing a second BIOS. .. “, 0031; 0033; “Firstly, once the computer system 100 is powered on, the logic control circuit 170 generates a control signal according to the state of the first bus 130.  If the control signal shows that the first bus 130 and the first BIOS work normally, the chipset 120 may select to access the first memory 150 through the first bus 130.  In this embodiment, if the chipset 120 selects to access the first memory 150 through the first bus 130, the computer system 100 is booted through executes the first BIOS for booting”, 0034; (i.e. detecting the first firmware); 0043; ““...When it is detected that the first bus cannot work normally, the logic control circuit controls the chipset to access the second BIOS of the second memory through the (i.e. when the system is powered on the logic circuit detects the status of the first bus and the BIOS/ firmware automatically. Hence implementing a self-download mode)].

Regarding claim 5, the CPLD detects the second firmware by a main serial peripheral interface configuration mode [“...the BMC detects a boot failure and sets a bit in the CPLD.  From block 502, method 500 continues to block 503.  In block 503, the CPLD flips the PCH strapping to boot from eSPI SAFS.  From block 503, method 500 continues to block 504.  In block 504, the BMC boots the x86 host CPU.  The term x86 refers to a microprocessor architecture typically used in personal computers (PCs).  From block 504, method 500 continues to block 505.  In block 505, the host boots from eSPI.  From block 505, method 500 continues to block 506.  In block 506, the host runs the SSM task to copy a new BIOS binary from BMC persistent storage to main memory, verifies the new BIOS binary, and copies the new BIOS binary to PCI SPI flash..”, 0029] . 
Huang teaches wherein the self-download mode fails when the first firmware is not detected, the CPLD detects the second firmware [0036; 0044],  

Regarding claims 6 and 7, Rahardjo teaches, wherein the CPLD uses a configuration module to control the serial peripheral interface control module to be in a master mode, and to control the serial peripheral interface read-only memory to be in a slave mode.
( i.e. based on the bit  configuration/ setting   of the CPLD the main SPI flash memory is configured as a SPI master flash memory and the BMC SPI flash memory is configured as slave and vice versa ].    
  
      Regarding claim 8, Rahardjo teaches the second firmware is burned offline by the production line[ “To prevent any malicious attack to the recovery image, the persistent storage containing recovery image can be permanently locked at the factory..“, 0033]
   Huang teaches wherein the first firmware is burned offline by a production line, [“The basic input output system (BIOS), as the most basic motherboard system stored in a flash memory, is mainly used to set hardware settings and some relevant parameters of the motherboard.  It is well known that, such data are quite important and are not permitted to be damaged; otherwise, the motherboard cannot be normally booted or a part of the functions cannot work normally.  Accordingly, in the conventional arts, a computer system with auxiliary BIOS is provided, so as to solve the problem that the computer system cannot be normally booted any more when the i.e. storing the first BIOS before power on or the memories are burned offline)].   
   Huang also teaches the second firmware is burned offline by the production line [0005; 0009; 0034]
        
       Regarding claim 10, Rahardjo discloses, wherein the second firmware is of 
binary format. [“..the host runs the SSM task to copy a new BIOS binary from 
BMC persistent storage to main memory, verifies the new BIOS binary, and copies 
the new BIOS binary to PCI SPI flash…” 0029].  

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rahardjo  in view Huang in view of Spinti in view of Liu as applied to claim 1 further in view of Schott et al. (U.S Patent Application Publication 2002/0112091; hereinafter “Schott”; (Reference cited as prior art in previous office action)     
        Regarding claim 9, Rahardjo teaches the first firmware [0024-0025] 
    However Rahardjo, Huang, Spinti does not expressly disclose a joint engineering design standard or Versa Module Europa standard.  
     In the same field of endeavor (e.g.an adaptive computing system that enables source-code porting from small research platforms to larger field –deployable platforms), Schott teaches , Versa Module Europa standard [0003-0004; “Alternatively, the system may be implemented on a larger embedded platform adapted for use in a field environment, e.g., a cluster of PowerPC.TM.  nodes with VME (Versa Module 
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Rahardjo in view of Huang in view of Spinti with Schott. Schott’s teaching of an adaptive computing platform  with VME (Versa Module Europa)-based FPGA accelerators will substantially enhance Rahardjo in view of Huang in view of Spinti’s system to provide the computational power necessary for certain computational intensive applications and for readily porting the source code for BIOS updates.
 Response to Arguments
      Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection is made with Rahardjo in view of Huang in view of Spinti in view of Liu references. 
Conclusion

      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bakker et al., U.S Patent 7,683,660, teaches a computer program product in a computer-readable medium for use in a microcontroller-based control system in a programmable logic integrated circuit Device.


Brown et al., U.S Patent Application Publication 2016/0034268, teaches a  computing system including a blade enclosure to receive a plurality of cartridges.  The computing system also includes an enclosure manager in the blade enclosure to manage the plurality of cartridges.  The enclosure manager determines that a cartridge includes updated firmware, and propagates the updated firmware to the plurality of cartridges. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/Examiner, Art Unit 2187     

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187